MEMORANDUM OPINION
No. 04-06-00117-CV
The STATE of Texas,
Appellant
v.
Shari Marie KILLEBREW,
Appellee
From County Court at Law #2 , Bexar County, Texas
Trial Court No. 688216
Honorable H. Paul Canales , Judge Presiding

PER CURIAM

Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice

Delivered and Filed: May 17, 2006

DISMISSED
 The State of Texas, appellant in this matter, has filed a motion to dismiss this appeal.  The motion is granted and this
appeal is dismissed.  See Tex. R. App. P. 42.2(a).  Additionally, the State's motion for expedited mandate is GRANTED. 
See Tex. R. App. P. 18.1(c).  The clerk of this court is ordered to issue the court's mandate in this appeal simultaneously
with this order.        
PER CURIAM